Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 8-9, 11 and 16-18 are pending.
Applicant’s election of species in the reply filed on 1/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 31, 2018 and May 29, 2020, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "pressure of at least 7 psi".  There is insufficient antecedent basis for this limitation in the claim.  Instant claim 16 is dependent upon instant claim 1 which does not define any device for administering any compound at any type of pressure.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Twomey (U.S. Publication 2015/0164829).
Twomey teaches that a method for reducing infection at a site in a subject, wherein said method comprising administering to the site an aqeuous solution that comprises chlorhexidine at a concentration of 1% or less, and wherein the site is selected from a) blood, b) a urogenital tract, c) a respiratory tract, d) an intraperitoneal site, e) an ocular site, f) the colon, g) the sinuses, h) an intra-articular site, i) a mediastinal site, and j) a cerebrospinal site (claim 1).  Twomey teaches that the concentration of chlorhexidine is about 0.05% or less (claim 2). Twomey teaches that the chlorhexidine is chlorhexidine gluconate (claim 3).  Twomey teaches that Methicillin-inhalation by, for example, people suffering from pneumonia or other respiratory tract infections (paragraph 0062).  Twomey teaches that examples of additional active agents that can be administered to a subject in accordance with the subject invention include, but are not limited to, anti-bacterial agents, anti-viral agents, fungicidal agents, chemotherapeutic agents, topical antiseptics, anesthetic agents, oxygenated fluids and/ or agents, antibiotics, diagnostic agents, homeopathic agents, agents that stop bleeding, and over-the-counter medications agents (paragraph 0048). Twomey teaches that SSI can be treated by administering antibiotics to the patients (example 1, paragraph 0077).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3, 8-9, 11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twomey (U.S. Publication 2015/0164829) in view of Santos (Biosurfactants: Multifunctional Biomolecules of the 21st Century, International Journal of Molecular Sciences, pages, 1-31, 18 March 2016).

Twomey teaches that a method for reducing infection at a site in a subject, wherein said method comprising administering to the site an aqeuous solution that comprises chlorhexidine at a concentration of 1% or less, and wherein the site is selected from a) blood, b) a urogenital tract, c) a respiratory tract, d) an intraperitoneal site, e) an ocular site, f) the colon, g) the sinuses, h) an intra-articular site, i) a mediastinal site, and j) a cerebrospinal site (claim 1).  Twomey teaches that the concentration of chlorhexidine is about 0.05% or less (claim 2). Twomey teaches that the chlorhexidine is chlorhexidine gluconate (claim 3).  Twomey teaches that Methicillin-resistant Staphylococcus aureus (MRSA) infection is caused by Staphylococcus aureus bacteria—often called 'staph.” Decades ago, strains of staph emerged in hospitals that were resistant to the broad-spectrum antibiotics commonly used to treat them. These antibiotics include methicillin and other more common antibiotics Such as oxacillin, penicillin, and amoxicillin. Dubbed methicillin-resistant Staphylococcus aureus (MRSA), it was one of the first germs to be resistant to all but the most powerful drugs (paragraph 0004).  Twomey teaches that in specific embodiments, the compositions of the subject invention can be used to prevent or reduce the formation of biofilm in, for example, the context of Surgical implants, stents, catheters, and other indwelling medical devices. The chlorhexidine containing Solutions can be used to reduce the formation of biofilm in inhalation by, for example, people suffering from pneumonia or other respiratory tract infections (paragraph 0062).  Twomey teaches that examples of additional active agents that can be administered to a subject in accordance with the subject invention include, but are not limited to, anti-bacterial agents, anti-viral agents, fungicidal agents, chemotherapeutic agents, topical antiseptics, anesthetic agents, oxygenated fluids and/ or agents, antibiotics, diagnostic agents, homeopathic agents, agents that stop bleeding, and over-the-counter medications agents (paragraph 0048). Twomey teaches that SSI can be treated by administering antibiotics to the patients (example 1, paragraph 0077).
Twomey does not specifically disclose a chronic inflammation nor biosurfactant.

Santos teaches that Biosurfactants are amphiphilic microbial molecules with hydrophilic and hydrophobic moieties that partition at liquid/liquid, liquid/gas or liquid/solid interfaces. Such characteristics allow these biomolecules to play a key role in emulsification, foam formation, detergency and dispersal, which are desirable qualities in different industries. Biosurfactant production is considered one of the key technologies for development in the 21st century. Besides exerting a strong positive impact on the main global problems, biosurfactant production has considerable importance to the implantation of sustainable industrial processes, such as the use of renewable resources and “green” products. Biodegradability and low toxicity have led to the intensification of scientific studies on a wide range of industrial applications for biosurfactants in the field of bioremediation as well as the petroleum, food processing, 
It would have been obvious that upon administering chlorhexidine to treat infection including antibiotic resistant “staph” infection (e.g. chronic inflammation).  One would have been motivated to administer chlorhexidine to treat chronic inflammation because it is known that Methicillin-resistant Staphylococcus aureus (MRSA) infection is caused by Staphylococcus aureus bacteria—often called 'staph.” Decades ago, strains of staph emerged in hospitals that were resistant to the broad-spectrum antibiotics commonly used to treat them and that the administration of chlorhexidine would effectively treat such infections with a reasonable expectation of success absence evidence to the contrary. 

It would have been obvious to incorporate a biosurfactant in the composition of Twomey.  One would have been motivated to incorporate a biosurfactant in the composition of Twomey because it is known in the art that biomolecules to play a key role in emulsification, foam formation, detergency and dispersal, which are desirable qualities in different industries as disclose by Santos with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-3, 8-9, 11, 17-18 is rejected.
No claims are allowed.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627